Citation Nr: 1711508	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  13-31 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to August 27, 2013, and 60 percent thereafter for coronary artery disease.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran had active service from December 1953 to December 1955 and July 1959 to November 1966.  

This matter came before the Board of Veterans' Appeals (Board) from a May 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In a September 2013 statement, the Veteran's representative requested a compensable rating for the Veteran's hypertension, "separate" from the coronary artery disease.  The statement suggests a belief that the hypertension is rated in conjunction with the coronary artery disease.  The record indicates that service connection has been in effect for hypertension since October 1, 1967, and that a noncompensable rating has been assigned since June 1, 1972.  There is no indication that the RO considered the hypertension when assigning the rating for the coronary artery disease or that the two disabilities are rated in conjunction.  Thus, the matter of an increased rating for hypertension is not within the Board's jurisdiction; it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At the 2013 VA examination, the Veteran indicated that he had recently undergone a stress test as part of his private medical treatment.  The stress test results are relevant to the claim on appeal and they should be requested.  

Furthermore, a new examination should be conducted to determine the current nature of the coronary artery disease.  Specifically, the Board finds the Veteran's METS must be ascertained, unless medically contraindicated.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake appropriate development to obtain all pertinent, outstanding medical records, notably private treatment records, including any cardiac stress test results.

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's coronary artery disease.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be accomplished. 

Ensure that the examiner provides all information required for rating purposes.  In particular, the examination report must indicate the METs at which there is dyspnea, fatigue, angina, dizziness, or syncope.  In assessing the METs level, the examiner must conduct exercise testing unless there is a medical contraindication.  If the examiner determines that exercise testing is contraindicated, the examiner must so note and must give an estimation of the level of activity expressed in METs that is supported by specific examples, such as slow stair climbing, or shoveling snow, that results in dyspnea, fatigue, angina, dizziness, or syncope. 
3.  Undertake any other indicated development, to specifically include obtaining a medical opinion following the above-noted examination, from an examiner with sufficient expertise to opine on the occupational effects caused by the Veteran's service-connected disabilities. The examiner should provide concrete examples of functional impairments caused by the Veteran's service-connected conditions.  The types of impairments the examiner should address include, but are not limited to, walking, sitting, lifting and standing limitations, impaired ability to interact socially, as well as problems with memory and concentration.  The examiner must discuss and consider the Veteran's competent lay statements. 

In addition, the examiner should comment on whether there is a 50 percent or better probability that the Veteran's service-connected disabilities, either alone or in concert, are sufficiently disabling to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





